Citation Nr: 1415767	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sarcoidosis and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  His military records reflect that he served as an infantryman in the United States Army in the Republic of Vietnam and was decorated with the Combat Infantryman Badge, the Bronze Star Medal, and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's application to reopen his claim of service connection for sarcoidosis for failure to submit new and material evidence.

In a December 2011 decision the Board determined new and material evidence had not been received sufficient to reopen the Veteran's claim of entitlement to service connection for sarcoidosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012 the Court endorsed a Joint Motion for Remand vacating the Board's denial of the Veteran's sarcoidosis claim and remanding the matter for further proceedings.  In November 2012 the Board again determined new and material evidence had not been received sufficient to reopen the Veteran's claim.  The Veteran appealed this decision to the Court and in November 2013 a Memorandum Decision was issued vacating the Board's denial of the Veteran's claim and remanding for further adjudication.

The reopened issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for sarcoidosis was denied in a July 2006 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since July 2006 is new and material and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

Evidence received since the July 2006 rating decision that denied service connection for sarcoidosis, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran sought service connection for sarcoidosis which was denied in a July 2006 rating decision.  The Veteran did not complete an appeal for this decision and it is final.  Evidence received since the July 2006 final decision, to include lay statements, is new and material.  The claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sarcoidosis is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran has been diagnosed with sarcoidosis, but has not been afforded a VA examination to determine the etiology of this disorder.  An examination should be scheduled.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA examination to determine the etiology of his sarcoidosis.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must provide an opinion as to whether the Veteran's sarcoidosis is related to service, to include his exposure to herbicides.  

The examiner should note that the Veteran has confirmed service in Vietnam and exposure to Agent Orange is conceded.  Although sarcoidosis is not a presumptive disease of Agent Orange, the examiner should still consider whether the Veteran's sarcoidosis is related to service.

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD.  The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


